MOORE, District Judge
(concurring in part, dissenting in part).
I concur for the reason that the evidence clearly supports the finding that there was no “accidental means” in this case within the definition laid down by the Supreme Court of Missouri in Cleaver v. Central States Life Ins. Co., 346 Mo. 548, 142 S.W.2d 474, 129 A.L.R. 1094. Deceased took a handful of veronal tablets, with the evident intention of doing exactly that and with full knowledge of what he was doing. Regardless of the foreseen or unforeseen consequences of that act, the act itself does not fit the definition of “accidental means” applied by the Missouri courts, and for that reason plaintiff’s case falls.
However, I do not subscribe to the dictum of the majority opinion with respect to the question of “poison”. The difference of opinion results solely, I believe, from divergent views on the meaning of Dezell v. Fidelity & Casualty Co., 176 Mo. 253, 75 S.W. 1102. In that case, an insured had taken morphine by advice of his physician. Inadvertently, the insured imbibed a dose of morphine sufficient to cause his death. Suit was brought on a life insurance policy which specifically excepted from “accidental death”, death caused by poison. The final ruling on the case was that, as a matter of law, the morphine was not a poison within the meaning of the policy. The Court said, 75 S.W. loc. cit. 1106:
“The better reason supports the rule that such exceptions in such policies do not cover medicine (even though it contain poison) or anything taken or administered in good faith to alleviate physical pain, even though it results in unexpected and unintentional death.”
The facts of the Dezell case and the language of the opinion devoted to the poison question lead me to the conclusion that the sentence quoted is the rule of the case, but not necessarily in its literal context. I think Judge Marshall, in writing the Dezell opinion, recognized that there is a group of substances, among which is morphine, which are difficult to characterize as “poisonous” or “medicinal” because, in truth, they are of a dual nature and are both poisonous and medicinal, depending on the amount used and other circumstances. I think it was the purpose and intent of the Dezell opinion to provide a simple rule for avoiding uncertainty as to the classification of such substances by ruling as a matter of law that no such poisonous-medicinal substance is a “poison” within the meaning of that term, as commonly used in exception clauses of life insurance policies. While it is correct that words of insurance contracts should be given their ordinary and common meaning, and it is also correct that the question of whether a certain substance does or does not come within a given category may be a real issue, and generally one of fact, nevertheless the meaning of the word “poison” as it is dealt with here has been limited for once and for all to the exclusion of poisonous-medicinal substances, and the category “poison” as here used has been conclusively delimited to the exclusion of such substances, by the Dezell case.
The majority opinion interprets the Dezell rule as implying a preliminary issue of fact, to-wit: the question of good faith in taking the poisonous medicine. This would result, I believe, in finding a jury *27question in tlie very situation where the Dezell case held there is no jury question. In other -words, my view is that the Dezell case’s definition of poison depends solely on the nature of the substance, not in any degree on the circumstances which surround its use. Inquiry into the deceased’s state of mind is certainly germane to the issue of “accidental means” and on the issue of suicide, if those issues are raised. The issue as to deceased’s state of mind need not be and should not be injected into the definition of the word “poison” as used in the policy. I am satisfied that where you have a substance capable of being either poisonous or medicinal, the law of Missouri is that the court should declare such substance to be not within the meaning of “poison” as commonly used in exclusion clauses of life insurance policies.
I agree with my learned brother that the rule of the Dezell case does not apply to every substance which may be taken in good faith to alleviate pain: according to my view, the rule is inapplicable where the substance is in fact poisonous and cannot under any circumstances be considered medicinal. Thus, in Dixon v. Travelers Protective Ass’n, 234 Mo.App. 127, 113 S.W.2d 1086, the deceased thought he had taken a dose of sodium bromide when, in fact, he took carbolic acid. Now it is conceded that he acted in good faith, but carbolic acid is clearly a poison and is not ordinarily taken internally for medicinal purposes and therefore does not fit the rule of the Dezell case.
The cases fall readily into two categories. The rule of the Dezell case is limited to cases in which the substance taken is of a dual nature. The rule does not apply to the somewhat similar class of cases: those in which deceased mistook a poison for some other substance. The Dixon case, cited supra, and Brock v. American Cent. Life Ins. Co., Mo.App., 44 S.W.2d 200, are examples of the latter type of case, readily distinguishable from the Dezell type of case. The case before us belongs to the Dezell rather than to the Dixon category. The deceased met his end as a result of taking an unusually large quantity of veronal. On the question of whether or not veronal is a poison, I think the Dezell case is controlling here. Veronal is a substance commonly used for medicinal purposes, but having poisonous effect in certain dosage and under certain circumstances. Therefore, I am of the opinion that it was error for the trial court to consider an issue as to whether or not veronal is a poison since it is just such a substance as fits the Dezell rule. However, such error would he harmless since the finding of no accidental means is determinative of the case.